Citation Nr: 0604025	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for acquired psychiatric disorder to include PTSD.  
The veteran perfected a timely appeal of this determination 
to the Board.

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge in Washington, D.C.

In a February 2004 decision, the Board reopened the veteran's 
claim for service connection for psychiatric disability, to 
include schizophrenia and PTSD, and remanded it to the 
Buffalo, New York RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 


FINDING OF FACT

The weight of the competent evidence is against a finding 
that the appellant developed a psychiatric disorder, to 
include schizophrenia and PTSD as a result of his active 
military service. 


CONCLUSION OF LAW

The criteria for establishing service connection for 
psychiatric disability, to include schizophrenia and post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.125 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Regarding the veteran's claim for service connection for a 
psychiatric disability, to include schizophrenia and PTSD, 
the Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
March 2004.  In particular, the March 2004 letter informed 
the veteran that to substantiate his claim for service 
connection for psychiatric disability, to include 
schizophrenia and PTSD he must demonstrate that he has a 
current disability that is related to service.  The veteran 
was instructed to submit or identify evidence relevant to his 
claim, to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, a May 1998 statement of the case and 
supplemental statement of the cases, issued in December 2000, 
October 2002 and July 2005, informed the veteran of the laws 
and regulations pertaining to his claim for service 
connection for psychiatric disability, to include 
schizophrenia and PTSD.  Thus, the discussion contain in the 
March 2004 letter, as well as the substance of information 
provided in the statement and supplemental statement of the 
cases, collectively furnished the veteran notice of the types 
of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim for service 
connection for psychiatric disability, to include 
schizophrenia and PTSD.

Although the March 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in February 1999, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Regarding VA's duty to assist and the veteran's claim for 
service connection for psychiatric disability, to include 
schizophrenia and PTSD, service medical records, post-service 
VA treatment and examination reports, statements and sworn 
hearing testimony of the veteran are of record.  Also, in 
February 2004, the Board remanded the veteran's claim to the 
RO for additional development, to include another VA 
examination for the purpose of determining the etiology of 
any currently present psychiatric disability, to include 
schizophrenia and PTSD.  VA performed this examination of the 
veteran in April 2005 with an addendum, issued in July 2005.




II.  Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year. 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  A claimed non-
combat stressor must be verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify a non-
combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).




III.  Factual Background

The veteran contends, in essence, that he currently has a 
psychiatric disability that had its onset during his active 
military service in Korea while serving close to the 
demilitarized zone.  With regard to his PTSD, he maintains 
that it is the result of three specific stressors:  (1)  
Witnessing a fellow Marine being injured by a land mine and 
another one undergo amputation at his foot/ankle "by 
circular saw;" and (2) A report of "being generally 
overwhelmed by fear" for his life (see April 2005 VA 
examination report).   

Service medical records are negative for any subjective 
complaints or clinical findings referable to a psychiatric 
disability, to include PTSD.  Indeed, a November 1956 service 
separation examination report reflects that the veteran was 
found to have been psychiatrically "normal."  

Service personnel records reflect that at various times, the 
veteran's duties were guard and message center man.  For the 
period that he served in Korea, i.e., June 1954 to March 
1955, his duty was not indicated.  The veteran's DD-214 
reflect that he was awarded the National Defense Service 
Medal, United Nations Service Medal, Korean Service Medal, 
and the Good Conduct Medal.  In November 1956, the veteran 
was reduced to the rank of Private First Class for 
dereliction in the performance of duty. 

Extensive post-service VA and private clinical and 
examination reports, dated from April 1975 to July 2005, are 
of record.  The record in this case also contains documents, 
received by the RO in October 2000, from the United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for 
Research of Unit Records)), as well as statements and written 
argument submitted by or on behalf of the veteran, and the 
veteran's testimony before the Board in May 2003.

These records reflect that the veteran has been diagnosed 
with and treated for psychiatric disorders, including PTSD 
and schizophrenia.  However, the evidence of record is 
inconsistent and contradictory on the question of whether the 
appellant currently has a psychiatric disability.  In this 
regard, private and VA reports, dated in April 1975 and 
December 1979, reflect diagnoses of schizophrenia, chronic 
undifferentiated type, and schizophrenia, paranoid type, 
respectively.  VA outpatient reports, dated in March 1994, 
reflect diagnoses of R/O PTSD and " ? schizophrenia."  When 
seen in the VA psychiatric clinic in July 1997, the veteran 
described a history of nightmares and anxiety.  He admitted 
to hearing the voice of God on several occasions over the 
previous twenty years.  The examining physician entered an 
impression of "no psychiatric diagnosis at this time."  When 
the veteran returned to the clinic in January 1998, the 
examiner noted that the veteran had continued to do well with 
no evidence of hallucinations or delusions.  He denied having 
any nightmares, anxiety or depression.  The examiner noted 
that the veteran had "Hx of PTSD sx-prob orig in service in 
Korea."  An assessment of history of PTSD was entered.  A 
September 1997 VA outpatient record reflects that the veteran 
had sought treatment for PTSD three to four years earlier, 
but that the medication had helped his symptoms and he felt 
completely well.  A diagnostic impression of PTSD in 
remission was entered.  A May 2000 VA report reflects that 
there was no evidence of any current PTSD symptoms nor 
depression or sleep disturbances.  A February 2002 VA clinic 
progress note reflects that the veteran reported that after 
the Korean war, he was plagued with nightmares, flashbacks, 
nightsweats, depression, anxiety, rage, hypervigilance, 
paranoia, and guilt, but that he had found Jesus and, as a 
result, he had lived progressively better.  A mental status 
evaluation at that time was essentially normal.  A 
psychiatric diagnosis was not recorded.  However, when seen 
by VA in May 2002, the veteran was diagnosed as a psychotic 
disorder, paranoid type, probably schizophrenia. 

A May 2003 psychiatric note also found that the veteran had a 
history of PTSD symptoms in the past, but noted that this 
condition was in remission.  This physician also stated that 
he doubted the veteran's described history of schizophrenia.  
Finally, in his testimony before the Board, the veteran 
indicated that he no longer had any nightmares about his 
service in Korea.

Pursuant to the Board's February 2004 remand, the veteran was 
examined by VA in April 2005.  The examiner indicated that he 
had reviewed the veteran's entire claims file, to 
specifically include the veteran's extensive medical record.  
The veteran reported that in 1966, he was hospitalized for 
schizophrenia at a private hospital, Marlboro State Hospital 
(Parenthetically, the Board notes that in a December 1993 
statement from Marlboro State Hospital it was reported that 
they had sent all records pertaining to the appellant to the 
RO).  The VA examiner stated, after an extensive review of 
the veteran's medical history, mental status evaluation and 
psychometric testing (i.e., Minnesota Multiphasic Personality 
Inventory (MMPI)), that there was an actual absence of 
prominent active mental disorder at that time.  In this 
regard, the examiner noted that MMPI and PTSD scales were not 
elevated.  In this regard, the current MMPI profile suggested 
a psychotic disorder, not to rule out schizophrenia, in fair 
remission.  In addition, the VA examiner determined that in 
accordance with the PTSD checklist, military version, the 
appellant did not meet criteria B, C, and D.  The examiner 
further observed that consistently thorough the "PCLM," the 
veteran denied any significant symptomatology consistent with 
PTSD, to include a patterned denial of markedly intrusive 
memories, dreaming, emotional numbing, or hyperreactivity 
associated with past trauma.  The VA examiner entered 
diagnoses of atypical psychosis; schizophrenia by history not 
ruled out, in remission, and schizoid patterns consistent 
with a history of psychosis. 

The April 2005 VA examiner concluded that based upon his 
interview examination and psychologist testing results of the 
veteran, that a diagnosis of PTSD was clearly excluded.  The 
VA examiner bolstered his conclusion by pointing out that the 
veteran did not display a credible pattern of trauma 
response, to include an absence of stressor-related 
hyperreactivity, emotional numbing or intrusive recall.  
However, the VA examiner further determined that the veteran 
showed a clear psychiatric disability which was at least as 
likely as not initially manifested during active duty.  The 
examiner indicated that the veteran demonstrated an atypical 
psychosis, with schizophrenia not ruled out, with 
manifestations occurring during his period of military 
service or briefly following discharge.  In a July 2005 
addendum, the VA examiner noted that he had erroneously 
determined from an initial review of the claims file that the 
veteran had been awarded ten percent for his schizophrenia, 
and seventy percent thereafter.  Thus, he opined that if his 
interpretation of the veteran's rating history was erroneous, 
then he could not find any evidence in the record to link the 
appellant's current mental disability to his active miliary 
service, as it was at least as likely as not linked to his 
acknowledged ten-year post-military history of indiscriminate 
drug abuse. 

IV.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, to include schizophrenia and PTSD.  
In support of the foregoing, the Board first observes that 
the veteran's service medical records are negative for any 
subjective complaints or clinical findings of a psychiatric 
disability, to include PTSD.  Indeed, the first post-service 
evidence of any psychiatric disability was not until 
September 1975, almost two decades after service discharge, 
when the veteran was hospitalized at a private medical 
facility for schizophrenia, chronic undifferentiated type.  
Thus, there is no evidence of psychosis to a compensable 
degree within a year of the veteran's discharge from service 
in 1956 to warrant an award of service connection on a 
presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2005).

With regards to direct service connection for a psychiatric 
disability, the VA examiner initially opined in April 2005 
that the veteran demonstrated clear psychiatric disability, 
and it was at least as likely that the initial manifestations 
occurred during active duty.  The examiner further stated 
that the veteran displayed an atypical psychosis, with 
schizophrenia not ruled out, with manifestations that 
occurred during his military service or briefly following 
discharge.  In a July 2005 addendum to the April 2005 
examination report, the VA examiner stated that he might have 
misread the claims file prior to rendering his opinion in 
April 2005.  As a result, he concluded that if his 
interpretation of the veteran's rating history was erroneous 
(i.e., the VA examiner initially indicated in his April 2005 
report that the RO initially awarded service connection for 
schizophrenia in a February 1976 rating decision), then he 
could not find any evidence in the record to link the 
appellant's mental disability to his active military service, 
as it was at least as likely as not linked to his 
acknowledged ten-year post-miliary history of indiscriminate 
drug use.  Thus, at first the examiner reached the conclusion 
that the veteran's psychiatric disability had its initial 
manifestations in service or shortly thereafter, but, after 
another review of the claims file, to specifically include 
the appellant's rating history, he changed his opinion.  In 
light of the absence of other evidence or record to 
contradict such a medical opinion, the Board gives 
significant evidentiary weight to the examiner's conclusion 
and finds that the preponderance of the evidence is against 
the claim for service connection for a psychiatric 
disability, to specifically include schizophrenia.  

Regarding the veteran's PTSD, as noted previously, a review 
of the appellant's claims files does not reveal any service 
medical notation of PTSD.  Moreover, in connection with this 
appeal, the appellant was examined by VA in April 2005, 
wherein the examiner definitely concluded that the active 
duty events described by the veteran did not meet with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) criterion for 
significant stressors.  Indeed, the VA examiner determined 
that in accordance with the PTSD checklist, military version, 
the appellant did not meet criteria B, C, and D.  Overall, 
the VA examiner concluded that the veteran's interview 
examination and psychological testing clearly excluded a 
diagnosis of PTSD as he did not display a credible pattern of 
trauma response, include an absence of stressor-related 
hyperreactivity, emotional numbing or intrusive recall.  
Because of the thorough review of the record and the 
underlying explanation for the conclusions, and in the 
absence of other evidence or record to contradict the VA 
examiner's opinion, the Board concludes that the 
preponderance of the evidence is against the claim for a 
psychiatric disability, to include PTSD.

Medical evidence is required to establish a medical 
diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation with respect to his 
psychiatric disability, to include schizophrenia and PTSD are 
not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). This is 
especially so given that a VA examiner has specifically 
opined that the veteran's psychiatric disability, to include 
schizophrenia is unrelated to his active service, and that he 
did not have PTSD.


ORDER

Service connection for a psychiatric disability, to include 
schizophrenia and PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


